 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     RYAN NORWOOD
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11342C
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Ryan_Norwood@fd.org

 7   Attorney for Tianna Cordova

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-208-RFB-CWH

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                    (First Request)
14   TIANNA CORDOVA,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, Acting
18   United States Attorney, and Brandon Jaroch, Assistant United States Attorney, counsel for the
19   United States of America, and Rene L. Valladares, Federal Public Defender, and Ryan
20   Norwood, Assistant Federal Public Defender, counsel for Tianna Cordova, that the Sentencing
21   Hearing currently scheduled on February 21, 2019 at the hour of 3:00 p.m., be vacated and
22   continued to a date and time convenient to the Court, but no sooner than forty-five (45) days.
23          This Stipulation is entered into for the following reasons:
24          1.      This case involves a binding plea with a sentencing range of 5-15 years. Ms.
25   Cordova completed her PSR interview on December 12. However, the defense requires
26   additional time to investigate and present additional information to the PSR writer.
 1        2.     The defendant is in custody and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the first request for a continuance of the Sentencing hearing.
 4        DATED this 17th day of December, 2018.
 5
 6   RENE L. VALLADARES                             DAYLE ELIESON
     Federal Public Defender                        United States Attorney
 7
 8      /s/ Ryan Norwood                               /s/ Brandon Jaroch
     By_____________________________                By_____________________________
 9   RYAN NORWOOD                                   BRANDON JAROCH
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-208-RFB-CWH
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     TIANNA CORDOVA,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing hearing currently scheduled for

11                                                                          April 11, 2019
     Thursday, February 21, 2019 at 3:00 p.m., be vacated and continued to ________________ at

12                2 00 __.m.
     the hour of ___:___ p
13                     26thday of December, 2018.
            DATED this ___

14
15
                                               RICHARD F. BOULWARE, II
16                                             UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                  3
